Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to the Terminal Disclaimer filed on March 7, 2022.
Reasons for Allowance
Claims 1-20 are pending and are allowed.  The following is a statement of reasons for the indication of allowable subject matter:
	The closest prior art of record are Lynch (U.S. Patent 8,447,693 B2), Olson (USGP 2010/0,217,711 A1), and Shrivastava (USPG 2013/0024,364 A1) which teach clearing and settling transactions but not “whereby, upon identifying the indicator, the acquirer is permitted to omit the transaction from further reporting to the payment network in connection with clearing and/or settlement of the transaction”.
Regarding claims 1, 8, and 18
Lynch, Olson, and Shrivastava taken individually or in combination with other prior art of record fails to teach or render obvious “whereby, upon identifying the indicator, the acquirer is permitted to omit the transaction from further reporting to the payment network in connection with clearing and/or settlement of the transaction”.
Regarding all other claims:
	Since claims 2-7, 9-17, 19, and 20 are dependent upon claims 1, 8, or 18 respectively, these claims are also found allowable.
Regarding all allowed claims:

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja, can be reached on 571-272-8205.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone number for the organization where this application or proceeding is assigned are as follows:

(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)
/SCOTT S TROTTER/Primary Examiner, Art Unit 3696